06/16/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0186



                             No. DA 19-0186

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT D. MAXIN,

           Defendant and Appellant.


                                GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July15, 2020 to prepare,

file, and serve his response to Ms. Jackson’s Anders brief.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 16 2020